Title: From George Washington to Henry Knox, 29 January 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon Jany 29th 1789

Having learnt from an Advertisement in the New York Daily Advertiser, that there were superfine American Broad Cloths to be sold at No. 44 in Water Street; I have ventured to trouble you with the Commission of purchasing enough to make me a suit of Cloaths. As to the colour, I shall leave it altogether to your taste; only observing, that, if the dye should not appear to be well fixed, & clear, or if the cloth should not really be very fine, then (in my Judgment) some colour mixed in grain might be preferable to an indifferent (stained) dye. I shall have occasion to trouble you for nothing but the cloth & twist to make the button holes. If these articles can be procured & forwarded, in a package by the Stage, in any short time your attention will be gratefully acknowledged. Mrs Washington would be equally thankfull to you for purchasing for her use as much of what is called (in the Advertisement) London Smoke as will make her a riding habit. If the choice of these cloths should have been disposed off in New York—quere could they be had from Hartford

in Connecticut where I perceive a Manufactury of them is established. With every sentiment of sincere friendship I am always Affectionately Yrs

Go: Washington

